FILED
                                                                                                   F ebru.a.ey 23 2tn

                                                                                                       TN COURTOF
                                                                                              l\'ORKI.R.S'COUPI. S.>UION
                                                                                                        CLilllS

                                                                                                       Ti:me 7· 15AM

               TENNESSEE BUREAU OF WORKERS' COMPENSATION
              IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                             AT MURFREESBORO

MARGIE E. (BETH) PEEK,                                   )    Docket No.: 2016-05-0929
          Employee,                                      )
v.                                                       )    State File No.: 74134-2016
                                                         )
CARL   BARBER       and   DAVID                          )    Judge Robert Durham
BARBER, d/b/a SPEEDY B'S,                                )
          Employer.                                      )


                  EXPEDITED HEARING ORDER DENYING BENEFITS


        This cause came before the undersigned Workers' Compensation Judge on
February 15, 2017, upon the Request for Expedited Hearing (REH) filed by the employer,
Speedy B's. 1 The issue in dispute is whether Ms. Peek sustained a work-related injury
entitling her to temporary disability benefits. The Court holds that while Ms. Peek is
likely to prevail at trial in establishing she suffer~d a work-related injury to her right
ankle on September 13, 20 16, she is unlikely to prevail with regard to her entitlement to
temporary disability benefits.

                                              History of Claim

       Ms. Peek testified that on Wednesday, September 13, 2015, while working as a
waitress at diner/convenience store Speedy B's, the side of her right foot slipped into a
floor drain located at the end of the salad bar, about two feet from a sink on the wall
opposite the bar. Ms. Peek asserted that her ankle "rolled" when she did so, causing
immediate pain and tenderness. After going outside to smoke, she returned and told her
employers, Carl and David Barber, about the incident. David Barber called his wife,

1
  Carl Barber and David Barber, as partners in Speedy B's, represented themselves at the hearing. Speedy B's did
not have workers' compensation insurance at the time of Ms. Peek's injury. Upon investigation by the Bureau,
Speedy B's admitted it had five employees during its first month of operation, although that number is now fewer
than five. (Ex. 1.) Nevertheless, Speedy B's provided no evidence that it ever filed a Notice of Intent to Withdraw
from Workers' Compensation with the Bureau as required by statute. Thus, for purposes of this claim, Speedy B's
is subject to workers' compensation law.

                                                        1
Vickie, to come over and examine Ms. Peek's ankle. Ms. Peek testified that Ms. Barber
grabbed her ankle "roughly" and therefore, she would not allow her to continue any
examination. She then left worJWhen she returns to her car, her husband is again supporting her.

       Carl Barber disputed Ms. Peek's assertion that he told her she was not on the
schedule when they talked on Friday. He stated they were in the process of redoing the
schedule and she needed to come in on Monday so they could discuss it. Carl and David
Barber both testified that Ms. Peek did not contact them on Monday, and so they believed
she had quit.

                       Findings of Fact and Conclusions of Law

       As in all workers' compensation actions, Ms. Peek, as the claimant, has the burden
of proof on the essential elements of her claim. Scott v. Integrity Staffing Solutions, 2015
TN Wrk. Comp. App. Bd. LEXIS 24, at *6 (Aug. 18, 2015). However, since this is an
expedited hearing, she only has the burden to come forward with sufficient evidence from
which the trial court can determine she is likely to prevail at a hearing on the merits in
order to meet her burden. McCord v. Advantage Human Resourcing, 2015 TN Wrk.
Comp. App. Bd. LEXIS 6, at *7-8, 9 (Mar. 27, 2015).

       In order to establish causation, an employee must prove "to a reasonable degree of
medical certainty that [the injury] contributed more than fifty percent (50%) in causing
the death, disablement or need for medical treatment, considering all causes." Tenn.
Code Ann.§ 50-6-102(14)(C) (2016). The term "reasonable degree of medical certainty"
means that, "in the opinion of the physician, it is more likely than not considering all
causes, as opposed to speculation or possibility." Tenn. Code Ann. § 50-6-102(14)(D)
(2016). Thus, causation must be established by expert medical testimony, and it must be
more than "speculation or possibility" on the part of the doctor. !d.

        Ms. Peek is only seeking payment of temporary disability benefits at this time. In
order to receive temporary total disability benefits, Ms. Green must prove (1) total
disability from working as the result of a compensable injury; (2) a causal connection
between the injury and the inability to work; and (3) the duration of the period of
disability. Shepherd v. Haren Canst. Co., Inc., et al., 2016 TN Wrk. Comp. App. Bd.
LEXIS 15, at * 13 (Mar. 30, 20 16). Tennessee Code Annotated section 50-6-205(a)
(20 16) further provides that "[n]o compensation shall be allowed for the first seven (7)
days of disability resulting from the injury, excluding the day of injury[.]"

      In this instance, the Court finds Ms. Peek failed to produce any expert medical
evidence linking her ankle pain to her employment with Speedy B's. As a result, she has
provided insufficient evidence to establish she is likely to prevail on the issue of
compensability.

      Even if she were to establish causation, the evidence presented only established
that Ms. Peek's injury rendered her disabled from working for two days at most, given

                                             3
that she represented she was willing and able to return to work two days after the alleged
injury. Ms. Peek's primary complaint appears to be her assertion that Speedy B's
dismissed her because of her work-related injury. While this assertion, if true, would
certainly be a violation of the law, this Court only has jurisdiction to consider whether
Ms. Peek is entitled to the workers' compensation benefits she requested. The Court
holds that she is not. Therefore, the Court denies her request for temporary disability
benefits at this time.

       Nevertheless, the Court notes that an employee does not have to prove
compensability in order to establish the employer is obligated to provide a panel of
physicians from which she may choose an authorized physician. Lewis v. Molly Maid,
2016 TN Wrk. Comp. App. Bd. LEXIS 19, at *9 (Apr. 20, 2016). In addition, the
administrative rules governing an employer's obligation to provide a panel state, "[u]pon
notice of any workplace injury, other than a minor injury for which no person could
reasonably believe requires treatment from a physician, the employer shall immediately
provide the injured employee a panel of physicians that meets the statutory requirements
for treatment of the injury." Tenn. Comp. R. & Regs. 0800-02-01-.25(1) (2015). An
employer who fails to comply with this rule without good cause could be assessed a civil
penalty of up to $5,000. !d.

       In this instance, Ms. Peek did not seek any medical care on her own due to lack of
insurance. She now feels her ankle is fully healed and medical attention is not necessary.
Nevertheless, the Court finds she provided sufficient evidence that she suffered a work-
related injury to her right ankle on September 13, and that, upon receipt of notice, Speedy
B's was required to provide her with a panel of physicians in accordance with the law.
As a result, the Court recommends that the Bureau undertake an investigation to
determine if a penalty against Speedy B' s is appropriate .

 IT IS, THEREFORE, ORDERED as follows:

 1.    Ms. Peek's request for temporary disability benefits is denied at this time.

 2.   This matter is set for a Scheduling Hearing/Status Conference on April 10, 2017,
      at 3:30p.m. C.T.

 3.   The Court recommends the Bureau conduct an investigation to determine if a
      penalty is appropriate in this matter.

ENTERED THIS       THE.6l_'~'J' DAY OF FE        RUARY 2017.


                                    obert V. Durham, Judge
                                   Court of Workers' Compensation Claims

                                             4
Scheduling Hearing/Status Conference:

        A Scheduling Hearing/Status Conference has been set with Judge Robert
Durham, Court of Workers' Compensation Claims. You must call 615-253-0010 or
toll-free at 866-689-9049 to participate in the Hearing.

       Please Note: You must call in on the scheduled date/time to participate.
Failure to call in may result in a determination of the issues without your further
participation. All conferences are set using Central Time (CT).



                                     APPENDIX

Exhibits:

1.    Request for Investigation Report
2.    Affidavit of Vickie Barber
3.    Affidavit of Carl Barber
4.    Affidavit of David Barber

Technical Record:

1.    Petition for Benefit Determination
2.    Dispute Certification Notice
3.    Request for Expedited Hearing
4.    Request for Investigation




                                           5
                          CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Expedited Hearing Order
Denying Benefits was sent to the following recipients by the following methods of
service on this the 23rd day of February, 2017.

Name                    Certified   Via        Via    Service sent to:
                         Mail       Fax       Email
Margie (Beth) Peek         X                   X      1045 Carlton Road, Box 607
                                                      Lobelville, TN 37097
                                                      Megarza20 11(@Qlllail.com
Carl and David Barber      X                   X      313 North Main Street,
                                                      Lobelville, TN 3 7097
                                                      Barber726113 @bellsouth.net
Compliance Unit                                 X




                                          6